In a child *540support proceeding pursuant to Family Court Act article 4, the father appeals (1) from an order of the Family Court, Nassau County (Diamond, J.), dated June 26, 1996, which denied his objections to an order of the same court (Miller, H.E.), entered April 29, 1996, directing him, after a hearing, to pay $940 per week in child support, retroactive to December 8, 1995, and (2), as limited by his brief, from so much of an order of the same court (Diamond, J.), dated September 9, 1996, as, upon reargument, adhered to the prior determination.
Ordered that the appeal from the order dated June 26, 1996, is dismissed, as that order was superseded by the order dated September 9, 1996, made on reargument; and it is further,
Ordered that the order dated September 9, 1996, is affirmed insofar as appealed from; and it is further,
Ordered that the respondent is awarded one bill of costs.
The mother in this case made a sufficient showing of a change of circumstances and that the child’s needs were not being met by her own income and the support she received from the appellant father so as to warrant an increase in child support (see, Matter of Brescia v Fitts, 56 NY2d 132). Furthermore, the Hearing Examiner’s findings articulate the basis for the decision not to limit the application of the statutory formula of the Child Support Standards Act to the first $80,000 of the father’s income, and to apply that formula to the total of his income, and reflect a careful consideration of the parties’ circumstances (see, Family Ct Act § 413 [1] [c]; Matter of Cassano v Cassano, 85 NY2d 649, 655; Manno v Manno, 224 AJD2d 395). The ultimate increase in the amount of child support awarded was neither unjust nor inappropriate (see, Family Ct Act § 413 [1] [l]).
The father’s remaining contentions are either unpreserved for appellate review or without merit.
Joy, J. P., Krausman, Goldstein and Luciano, JJ., concur.